         Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 1 of 30




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                     )
In re:                                                               )   Chapter 11
                                                                     )
WHITING PETROLEUM CORPORATION, et al.,1                              )   Case No. 20-32021 (DRJ)
                                                                     )
                                                                     )   (Jointly Administered)
                                   Debtors.                          )
                                                                     )

NOTICE OF JACKSON WALKER LLP’S THIRD MONTHLY FEE STATEMENT FOR
   COMPENSATION OF SERVICES RENDERED AND REIMBURSEMENT OF
  EXPENSES AS CO-COUNSEL AND CONFLICTS COUNSEL TO THE DEBTORS
       FOR THE PERIOD FROM JUNE 1, 2020 THROUGH JUNE 30, 2020

    Name of Applicant:                                                  Jackson Walker LLP.
    Applicant’s Role in Case:                                          Co-counsel to Debtors
    Date Order of Employment Signed:                                May 6, 2020 [ECF No. 270]
                                                             Beginning of Period:     End of Period
    Time period covered by this Statement:                       June 1, 2020         June 30, 2020
                           Summary of Total Fees and Expenses Requested
                                                                                                   $165,005.20
    Total fees requested in this Statement:                                                            (80% of
                                                                                                  $206,256.50)
    Total expenses requested in this Statement:                                                      $1,079.08
    Total fees and expenses requested in this Statement (inclusive of
                                                                                                   $207,335.58
    20% Holdback):
                                 Summary of Attorney Fees Requested
    Total attorney fees requested in this Statement:                                               $202,342.00
    Total actual attorney hours covered by this Statement:                                               289.4
    Average hourly rate for attorneys:                                                                 $699.18
                            Summary of Paraprofessional Fees Requested
    Total paraprofessional fees requested in this Statement:                                          $3,914.50
    Total actual paraprofessional hours covered by this Statement:                                         21.5
    Average hourly rate for paraprofessionals:                                                          $182.07

1 The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, are: Whiting Canadian Holding Company Unlimited Liability Corporation (3662); Whiting Petroleum
Corporation (8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation (8829); and Whiting
Resources Corporation (1218). The location of the debtors’ service address is: 1700 Lincoln Street, Suite 4700,
Denver, Colorado 80203.

                                                         1
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 2 of 30




                 In accordance with the Order Establishing Procedures for Interim
                 Compensation and Reimbursement of Expenses for Professionals
                 [ECF No. 275], each party receiving notice of the monthly fee
                 statement will have until 4:00 p.m. (Prevailing Central Time), 21 days
                 after service of the monthly fee statement to object to the requested
                 fees and expenses. Upon the expiration of such 21-day period, the
                 Debtors are authorized to pay the Professional an amount of 80% of
                 the fees and 100% of the expenses requested in the applicable monthly
                 fee statement.

        Pursuant to §§ 327, 330, and 331 of title 11 of the United States Code (the “Bankruptcy

Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

Rule 2016-1 of the Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy

Local Rules”), and the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Professionals (the “Fee Procedures Order”) [ECF No. 275],

Jackson Walker LLP (“JW”), as co-counsel and conflicts counsel to the Debtors, hereby files its

Third Monthly Fee Statement for Compensation of Services Rendered and Reimbursement of

Expenses as Co-Counsel and Conflicts Counsel to the Debtors for the Period from June 1, 2020

Through June 30, 2020 (“Monthly Fee Statement”).

        1.       By this Monthly Fee Statement, and pursuant to the Fee Procedures Order, JW

seeks interim payment of $165,005.20 (80% of $206,256.50) as compensation for professional

services rendered to the Debtors during the period from June 1, 2020 through June 30, 2020

(the “Fee Period”); and $1,079.08 for reimbursement of actual and necessary expenses, for a total

of $166,084.28 for the Fee Period.

        2.       In support of the Monthly Fee Statement, JW submits a Summary of Expenses for

the Fee Period attached hereto as Exhibit A, a Summary of Legal Fees by Category as Co-Counsel

and Conflicts Counsel for the Fee Period, attached hereto as Exhibit B, a Detailed Record of Fees




                                                   2
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 3 of 30




as Co-Counsel for the Fee Period, attached hereto as Exhibit C, and a Detail Record of Fees as

Conflicts Counsel for the Fee Period, attached hereto as Exhibit D.

        3.       Pursuant to the Fee Procedures Order, any party objecting to the payment of interim

compensation and reimbursement of expenses shall, within twenty-one (21) days of service of the

Monthly Fee Statement, serve via email to JW and the following Application Recipients

(as defined in the Fee Procedures Order), a written notice setting forth the precise nature of the

objection and the amount at issue (the “Notice of Objection to Monthly Fee Statement”) on or

before 4:00 p.m. (prevailing Central Time) 21 days after service of this Monthly Fee Statement:

                 a.        Whiting   Petroleum           Corporation,    Attn.:     Bruce       DeBoer
                           (bruced@whiting.com);

                 b.        co-counsel to the Debtors, Kirkland & Ellis LLP, Attn.: Whitney Fogelberg
                           (whitney.fogelberg@kirkland.com);

                 c.        counsel to the administrative agent for the Debtors’ prepetition revolving
                           credit facility, Simpson Thacher & Bartlett, Attn.: Sandeep Qsuba
                           (sqsuba@stblaw.com)                 and       Katherine         McLendon
                           (kmclendon@stblaw.com);

                 d.        (iv) counsel to the ad hoc committee of holders of the Senior Notes and the
                           Convertible Notes, Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
                           Avenue of the Americas, New York, NY 10019-6064, Attn.: Andrew
                           Rosenberg (arosenberg@paulweiss.com) and Alice Belisle Eaton
                           (aeaton@paulweiss.com);

                 e.        the U.S. Trustee for the Southern District of Texas; Attn.: Stephen Statham
                           (stephen.statham@usdoj.gov)         and        Hector        Duran,       Jr.
                           (hector.duran.jr@usdoj.gov); and

                 f.        counsel to the Committee, Pachulski Stang Ziehl & Jones LLP, Attn: Jeffrey
                           Pomerantz         (jpomerantz@pszj.com),          Robert        Feinstein
                           (rfeinstein@pszj.com), and Steven Golden (sgolden@pszj.com)

        4.       If a Notice of Objection to a Monthly Fee Statement is timely served pursuant to

the Fee Procedures Order, the objecting party and the Professional shall attempt to resolve the




                                                     3
26265771v.2 002715/00003
            Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 4 of 30




    objection on a consensual basis. If the parties reach an agreement, the Debtors shall promptly pay

    JW an amount equal to 80% of the agreed-upon fees and 100% of the agreed-upon expenses.

            5.       Although every effort has been made to include all fees and expenses incurred in

    the Fee Period, some fees and expenses might not be included in this Monthly Fee Statement due

    to delays caused by accounting and processing during the Fee Period. JW reserves the right to

    make further application to this Court for allowance of such fees and expenses not included herein.

    Subsequent Monthly Fee Statements will be filed in accordance with the Bankruptcy Code, the

    Bankruptcy Rules, and the Fee Procedures Order.


Houston, Texas
August 31, 2020
                                                   /s/ Jennifer F. Wertz
                                                   JACKSON WALKER L.L.P.
                                                   Matthew D. Cavenaugh (TX Bar No. 24062656)
                                                   Jennifer F. Wertz (TX Bar No. 24072822)
                                                   Veronica A. Polnick (TX Bar No. 24079148)
                                                   1401 McKinney Street, Suite 1900
                                                   Houston, Texas 77010
                                                   Telephone:       (713) 752-4200
                                                   Facsimile:       (713) 752-4221
                                                   Email:           mcavenaugh@jw.com
                                                                    jwertz@jw.com
                                                                    vpolnick@jw.com

                                                   Co-Counsel to the Debtor and Debtor in Possession




                                                     4
    26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 5 of 30




                                     EXHIBIT A

                      SUMMARY OF EXPENSES FOR THE FEE PERIOD

                           EXPENSE                           TOTAL
 Copying Expense                                                        $47.40
 Postage                                                                $12.55
 Research Services                                                      $11.30
 Westlaw Research                                                      $117.05
 Filing Fee                                                            $350.00
 Color Imaging Expense                                                  $17.00
 Copying Expense                                                        $13.20
 Research Services                                                      $12.00
 Hearing Transcript                                                    $169.40
 Hearing Transcript                                                    $151.25
 Relativity                                                            $177.93
 TOTAL                                                                $1079.08




                                         5
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 6 of 30




                                                    EXHIBIT B

                           SUMMARY OF LEGAL FEES AND EXPENSES
                             BY CATEGORY FOR THE FEE PERIOD


                       DESCRIPTION                       LEGAL             EXPENSES              TOTAL
                                                          FEES
         110 Case Administration                        $32,495.001
         115 Reporting                                     $420.50
         140 Relief from Stay/Adequate                    $1,388.50
             Protection
         150 Meetings and                                  $1,090.00
             Communications with
             Creditors
         160 Fee/Employment                                $5,534.00
             Applications
         170 Employment and Fee                                $180.00
             Application Objections
         185 Assumption/Rejection of                   $110,454.002
             Leases and Contracts
         210 Business Operations                           $2,102.50
         220 Employee Benefits and                         $1,066.50
             Pensions
         230 Financing and Cash                                $937.00
             Collateral
         310 Claims Administration and                   $43,125.00
             Objections
         320 Plan and Disclosure                           $7,463.50
             Statement
             Totals                                     $206,256.50             $1,079.08 $207,335.58




1 Of the fees billed under this category, $917.50 is for fees incurred by JW in its role as conflicts counsel to the
Debtors.
2 Of the fees billed under this category, $109,886.50 is for fees incurred by JW in its role as conflicts counsel to the
Debtors.

                                                           6
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 7 of 30




                 Total Fees for Fee Period                206,256.58
                 20% Fee Holdback for Fee Period          $41,251.30
                 80% of Fees Amount for Fee Period       $165,005.20
                 Expenses for Fee Period                   $1,079.08
                 TOTAL REQUEST                           $166,084.28




                                             7
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 8 of 30




                                          EXHIBIT C

                      DETAILED RECORD OF FEES FOR FEE PERIOD
                          AS CO-COUNSEL TO THE DEBTORS

 Date          Timekeeper        Hours     Amount                          Description

 Case Administration:
 06/01/20      M. Flynn-DuPart      0.1            62.50 Telephone conference with L. Gilman regarding
                                                         Jamex litigation.
 06/01/20      L. Gilman            4.8      3,000.00 Continue review and analysis of documents
                                                      (4.3); email correspondence with trial team
                                                      regarding status of same (.3); telephone
                                                      conference with T.McDonald regarding status of
                                                      review (.2).
 06/01/20      W. McDonald          6.0      3,690.00 Continue to review documents related to Jamex
                                                      litigation.
 06/02/20      L. Gilman            5.1      3,187.50 Continue review and analysis of documents
                                                      potentially relevant to Jamex matter (3.4); email
                                                      correspondence with T.McDonald regarding
                                                      same (.3); draft memorandum with overview of
                                                      analysis (1.4).
 06/02/20      W. McDonald          0.2           123.00 Conference with L. Gilman to discuss review of
                                                         documents pertaining to Jamex litigation.
 06/02/20      W. McDonald          1.5           922.50 Continue to review documents related to Jamex
                                                         litigation in order to locate all documents related
                                                         to the lease agreement.
 06/02/20      J. Wertz             0.5           300.00 Review chart of first day motion reporting prior
                                                         to transmittal of same (.3); correspond with W.
                                                         Fogelberg concerning same (.1); correspond with
                                                         UST with respect to same (.1).
 06/03/20      M. Cavenaugh         3.5      2,625.00 Telephone conference with KE team re case
                                                      strategy and assignments (.5); participate in
                                                      telephone conference with Company, KE team re
                                                      deal status and priority items (1.0); prepare for
                                                      same (1.2); correspond and telephone
                                                      conferences with multiple parties re same (.8).
 06/03/20      W. McDonald          6.0      3,690.00 Continue to review documents related to Jamex
                                                      litigation by searching lease and regus.




                                              8
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 9 of 30




 Date          Timekeeper     Hours    Amount                        Description
 06/04/20      W. McDonald       3.3     2,029.50 Review an additional 4k emails and attachments
                                                  pursuant to the litigation hold.
 06/04/20      J. Wertz          0.1          60.00 Review notice of additional supplemental
                                                    agreements prior to filing same.
 06/05/20      W. McDonald       3.3     2,029.50 Continue to review documents and provide
                                                  summary to Luke Gilman of hot documents.
 06/05/20      J. Wertz          1.4         840.00 Review and provide comments on draft 9019
                                                    motion and proposed order to approve Jamex
                                                    settlement agreement to incorporate Fifth Circuit
                                                    standards for approval of settlement agreements
                                                    (1.3); correspond with W. Fogelberg concerning
                                                    same (.1).
 06/05/20      D. Trevino        0.1          17.50 Review deadlines related to upcoming hearings
                                                    and circulate to team internally.
 06/05/20      K. Gradney        0.2          37.00 Prepare for filing emergency motion for
                                                    compromise of settlement (.1); coordinate
                                                    service of same with noticing agent (.1)
 06/08/20      M. Cavenaugh      3.8     2,850.00 Review and revise documentation re key
                                                  upcoming chapter 11 workstreams (.4);
                                                  correspond with KE team re same (.1);
                                                  correspond with KE team re key next steps and
                                                  coordination re same (.7); telephone conference
                                                  with Company and advisor working groups re
                                                  case status and next steps (.9); review and revise
                                                  post petition open items list and next steps (1.4);
                                                  correspond with KE team re same (.3).
 06/08/20      W. McDonald       0.5         307.50 Conference with L. Gilman to discuss document
                                                    review project and any potential hot documents
                                                    and whether we should expand the scope.
 06/08/20      W. McDonald       2.3     1,414.50 Continue to review documents related to Jamex
                                                  litigation, by reviewing over 2k documents that
                                                  were either unresponsive or duplicative.
 06/08/20      J. Wertz          0.5         300.00 Correspond with W. Fogelberg concerning draft
                                                    agenda for June 10 hearing on 9019 motion with
                                                    Jamex (.2); prepare same for hearing (.3).
 06/08/20      J. Wertz          0.2         120.00 Review draft witness and exhibit list for Jamex
                                                    hearing prior to filing same.



                                         9
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 10 of 30




 Date          Timekeeper    Hours    Amount                        Description
 06/08/20      D. Trevino       0.1          17.50 Attention to upcoming hearings and deadlines
                                                   and circulate to team internally.
 06/08/20      D. Trevino       0.3          52.50 Review the Witness and Exhibit list for the June
                                                   10, 2020 hearing and prepare same for filing.
 06/08/20      K. Gradney       0.3          55.50 Draft agenda for hearing set on June 10.
 06/09/20      J. Wertz         0.1          60.00 Correspond with KE team regarding appearances
                                                   at Jamex 9019 hearing.
 06/09/20      V. Polnick       0.2      102.00 Communication with court staff regarding
                                                hearing for Jamex 9019 Motion.
 06/09/20      K. Gradney       0.1          18.50 Prepare for filing agenda and coordinate service
                                                   of same with noticing agent.
 06/10/20      K. Gradney       0.6      111.00 Telephonically attend hearing on Jamex motion
                                                for compromise and assist counsel.
 06/11/20      V. Anaya         0.4      204.00 Call with KE regarding litigation.
 06/11/20      K. Gradney       0.2          37.00 Attention to upcoming dates and deadlines.
 06/15/20      D. Trevino       0.3          52.50 Review and file the Witness and Exhibit List due
                                                   6/15/2020 at noon.
 06/15/20      K. Gradney       0.2          37.00 Prepare for filing Debtors’ motion to extend time
                                                   to remove actions (.1); coordinate service with
                                                   noticing agent (.1).
 06/16/20      V. Polnick       0.2      102.00 Communication with court regarding certificate
                                                of conference and entry of order.
 06/16/20      K. Gradney       0.5          92.50 Attention to dates and deadlines and circulate
                                                   same to team.
 06/17/20      J. Wertz         0.2      120.00 Review Delaware Trust Company's First
                                                Request for Productions and correspondence
                                                related to approach concerning same.
 06/17/20      K. Gradney       0.3          55.50 Attention to dates and upcoming deadlines.
 06/18/20      K. Gradney       0.2          37.00 Attention to dates and deadlines.
 06/23/20      J. Wertz         0.2      120.00 Correspondence with J. Dennis of Stretto
                                                concerning notice to top 30 creditors given
                                                formation of committee.




                                        10
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 11 of 30




 Date          Timekeeper    Hours    Amount                        Description
 06/23/20      J. Wertz         0.8       480.00 Review and provide comments on draft
                                                 protective and confidentiality order.
 06/23/20      K. Gradney       0.4          74.00 Review recently filed pleadings and determine
                                                   deadlines associated with same.
 06/24/20      J. Wertz         1.0       600.00 Compare proposed protective order to similar
                                                 ones entered by Judge Jones with particular
                                                 attention to approach to sealing motions (.9);
                                                 correspond with KE team concerning revisions
                                                 and suggested approach to same (.1).
 06/24/20      D. Trevino       0.3          52.50 Review and file the W/E list for the June 27,
                                                   2020 hearing (.2) Coordinate service for same
                                                   (.1)
 06/26/20      J. Wertz         0.9       540.00 Compile confidential protective order for filing
                                                 (.4); correspond with S. Donnell concerning
                                                 same (.2); review same to ascertain whether
                                                 motion should be filed (.3).
 06/26/20      V. Polnick       0.2       102.00 Review of protective order.
 06/26/20      K. Gradney       0.1          18.50 Coordinate appearances for hearing.
 06/27/20      K. Gradney       0.7       129.50 Attention to dates and deadlines and circulate
                                                 same to team.
 06/29/20      J. Wertz         0.9       540.00 Review and provide comments on draft removal
                                                 extension motion and proposed order.
 06/29/20      D. Trevino       0.2          35.00 Create a comparison document for the Removal
                                                   Extension Motion and circulate to J. Wertz.
 06/29/20      D. Trevino       0.2          35.00 Review and file the Motion of Removal
                                                   Extension (.1) Coordinate service for same (.1)
 06/29/20      D. Trevino       0.2          35.00 Review W/E list and prepare same for filing (.1)
                                                   Coordinate service for same (.1)
 06/29/20      K. Gradney       0.2          37.00 Prepare for filing for agenda for hearing set June
                                                   30 (.1); coordinate service with noticing agent
                                                   (.1).
 06/30/20      K. Gradney       0.1          18.50 Coordinate appearances for hearing.
 Total Case Administration     54.0   $ 31,577.50




                                        11
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 12 of 30




 Date          Timekeeper     Hours    Amount                         Description

 Reporting:
 06/26/20      V. Polnick        0.2        102.00 Communication with J. Wertz regarding
                                                   amended schedules.
 06/30/20      J. Wertz          0.5        300.00 Review monthly operating report for May prior
                                                   to filing same.
 06/30/20      K. Gradney        0.1           18.50 Prepare for filing monthly operating report for
                                                     period ending May 2020.

 Total Reporting                 0.8      $ 420.50
 Relief from Stay/Adequate Protection Proceedings:
 06/10/20      J. Wertz          0.6        360.00 Correspond with W. Fogelberg concerning
                                                   submission of proposed order on Jamex motion
                                                   to chambers (.1); telephonic attendance at
                                                   hearing on Jamex motion for relief from stay
                                                   (.5).
 06/15/20      J. Wertz          0.4        240.00 Review witness and exhibit list filed by M.
                                                   Bowen (.2); correspond with KE team
                                                   concerning deadline for same and deadline for
                                                   response to motion for relief from stay (.2).
 06/16/20      J. Wertz          0.2        120.00 Correspond with W. Fogelberg concerning local
                                                   approach to agreed orders with respect to M.
                                                   Bowen lift stay.
 06/17/20      J. Wertz          0.5        300.00 Review proposed form of agreed order on M.
                                                   Bowen lift stay motion (.3); correspond with W.
                                                   Fogelberg concerning local practice approach to
                                                   same (.2)
 06/19/20      J. Wertz          0.2        120.00 Correspond with W. Fogelberg concerning entry
                                                   of order on Bowen stay motion and cancellation
                                                   of hearing.
 06/19/20      V. Polnick        0.1           51.00 Communication with J. Wertz regarding order
                                                     denying the Motion for Relief.
 06/19/20      D. Trevino        0.1           17.50 Communication with team regarding the hearing
                                                     on Motion for Relief from stay fled by Mark
                                                     Bowen.
 06/24/20      J. Wertz          0.3        180.00 Correspond with W. Fogelberg concerning
                                                   adequate assurance request from Roughrider
                                                   Electric.


                                          12
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 13 of 30




 Date          Timekeeper    Hours    Amount                        Description

 Total Relief from              2.4    $ 1,388.50
 Stay/Adequate Protection
 Proceedings
 Meetings of and Communications with Creditors:
 06/05/20      J. Wertz         0.2        120.00 Correspondence with M. Petterson concerning
                                                  royalty interests.
 06/05/20      J. Wertz         0.3        180.00 Correspond with J. Cuellar concerning summary
                                                  of invoices for proof of claim (.2); correspond
                                                  with W. Fogelberg concerning same (.1).
 06/06/20      J. Wertz         0.3        180.00 Correspondence with shareholder concerning
                                                  inquiry with respect to proof of claim deadline.
 06/10/20      J. Wertz         0.3        180.00 Correspond with G. Rowland concerning request
                                                  for account numbers with respect to assembly of
                                                  proof of claim.
 06/12/20      J. Wertz         0.2        120.00 Correspond with C. Arnett concerning updated
                                                  correspondence from J. Buehler.
 06/15/20      J. Wertz         0.2        120.00 Telephone call with R. Fisher concerning receipt
                                                  of documents in case and deadline for filing a
                                                  claim.
 06/18/20      J. Wertz         0.2        120.00 Correspond with H. Shinners and Stretto
                                                  concerning request for information about basis
                                                  for receipt of notices.
 06/19/20      D. Trevino       0.1           17.50 Receive call from various shareholders, routed to
                                                    Stretto.
 06/30/20      D. Trevino       0.3           52.50 Review various messages from creditors and
                                                    forward same to noticing agent.

 Total Meetings of and          2.1    $ 1,090.00
 Communications with
 Creditors
 Fee/Employment Applications:
 06/01/20      V. Polnick       0.8        408.00 Draft notice of supplemental engagement letter
                                                  for KPMG and circulate same.
 06/01/20      D. Trevino       0.6        105.00 Draft of Notice of Additional Supplemental
                                                  Agreements for KMPG and circulate to V.
                                                  Polnick.


                                         13
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 14 of 30




 Date          Timekeeper    Hours    Amount                        Description
 06/01/20      K. Gradney       0.8      148.00 Revise Jackson Walker first monthly fee request.
 06/03/20      V. Polnick       0.3      153.00 Review the Deloitte retention application and
                                                approve for filing.
 06/04/20      K. Gradney       0.1          18.50 Prepare for filing and coordinate service of
                                                   Notice of Additional Agreement with KPMG.
 06/05/20      K. Gradney       0.2          37.00 Prepare for filing monthly fee statement of
                                                   Kirkland & Ellis (.1); coordinate service of same
                                                   with noticing agent (.1).
 06/06/20      K. Gradney       0.4          74.00 Update Jackson Walker monthly fee statement.
 06/08/20      V. Anaya         0.3      153.00 Review and revise first monthly fee statement.
 06/08/20      K. Gradney       0.4          74.00 Finalize Jackson Walker first monthly fee
                                                   statement.
 06/09/20      J. Wertz         1.1      660.00 Review and revise first monthly fee statement.
 06/09/20      V. Anaya         0.5      255.00 Continue reviewing and revising first fee
                                                statement.
 06/12/20      K. Gradney       0.4          74.00 Prepare May fee statement for Jackson Walker.
 06/18/20      J. Wertz         0.8      480.00 Review and revise draft second monthly fee
                                                statement.
 06/18/20      V. Anaya         0.9      459.00 Review and revise second fee statement.
 06/22/20      J. Wertz         0.1          60.00 Correspond with W. Fogelberg concerning
                                                   comments to Deloitte retention application from
                                                   UST.
 06/22/20      J. Wertz         1.2      720.00 Review and revise draft second monthly fee
                                                statement.
 06/22/20      J. Wertz         0.5      300.00 Review first monthly fee statement from A&M
                                                for compliance with local requirements prior to
                                                filing same.
 06/23/20      J. Wertz         0.5      300.00 Correspond with KPMG concerning format for
                                                filing fee statements (.4); correspond with W.
                                                Fogelberg concerning same (.1).
 06/23/20      J. Wertz         0.1          60.00 Coordinate filing of A&M first monthly fee
                                                   statement.




                                        14
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 15 of 30




 Date          Timekeeper     Hours    Amount                         Description
 06/23/20      J. Wertz          0.2       120.00 Review correspondence and comments from KE
                                                  on Deloitte retention application.
 06/23/20      D. Trevino        0.2           35.00 Prepare for filing the A&M April Fee Statement
                                                     (.1) Coordinate service for same (.1)
 06/24/20      J. Wertz          0.2       120.00 Review supplemental declaration of A&M prior
                                                  to filing same.
 06/24/20      J. Wertz          0.1           60.00 Correspond with M. Cavenaugh concerning
                                                     supplemental declaration.
 06/24/20      K. Gradney        0.1           18.50 Prepare for filing the supplemental declaration of
                                                     A&M in support of retention application.
 06/26/20      J. Wertz          0.9       540.00 Review and comment on Moelis first monthly
                                                  fee statement.
 06/30/20      V. Polnick        0.2       102.00 Reviewed Moelis fee statement.
 Total Fee/Employment           11.9    $ 5,534.00
 Applications
 Fee/Employment Objections:
 06/26/20      J. Wertz          0.3       180.00 Coordinate filing of certificate of conference
                                                  with respect to Deloitte retention application.

 Total Fee/Employment            0.3      $ 180.00
 Objections
 Assumption/Rejection of Leases and Contracts:
 06/15/20      J. Wertz          0.5       300.00 Review and revise draft section 365 extension
                                                  motion prior to filing same.
 06/22/20      D. Trevino        0.1           17.50 Edits to the Rimer Declaration for Rejection
                                                     Motion.
 06/30/20      L. Gilman         0.4       250.00 Review and analysis of email correspondence
                                                  regarding schedule for BNN's response to and
                                                  hearing of rejection motion.

 Total Assumption/Rejection      1.0      $ 567.50
 of Leases and Contracts
 Business Operations:
 06/01/20      E. Freeman        0.8       620.00 Attention to OCP issues.



                                          15
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 16 of 30




 Date          Timekeeper    Hours    Amount                        Description
 06/02/20      J. Wertz         0.3      180.00 Correspond with UST office concerning
                                                discussion with company with respect to desired
                                                investments.
 06/03/20      J. Wertz         0.3      180.00 Prepare for and participate in call with UST
                                                concerning requested investment vehicles.
 06/03/20      J. Wertz         0.1          60.00 Correspond with C. Waxton concerning 345
                                                   compliance with respect to investment accounts.
 06/05/20      J. Wertz         0.3      180.00 Review account closing correspondence from
                                                Wells Fargo (.1); correspond with H. Duran
                                                concerning same and reason for closing (.2);
 06/11/20      J. Wertz         0.4      240.00 Correspond with K. Unice concerning notice of
                                                addition to OCP list for Ryan Whaley (.2);
                                                review draft notice prepared by D. Trevino and
                                                revise same (.2).
 06/11/20      D. Trevino       0.3          52.50 Draft of Third Supplemental Notice of
                                                   Additional OCP and circulate to J. Wertz.
 06/11/20      D. Trevino       0.4          70.00 Review of various OCP Declarations and
                                                   prepare same for filing (.3) Coordinate service
                                                   for same (.1)
 06/18/20      J. Wertz         0.2      120.00 Correspond with KE concerning need for fourth
                                                supplement to OCP list (.1); review notice of
                                                supplement prior to filing same (.1).
 06/18/20      D. Trevino       0.5          87.50 Draft of supplemental notice of additional OCP
                                                   list and circulate to J. Wertz.
 06/18/20      D. Trevino       0.2          35.00 Review the Notice of Additional OCP and
                                                   prepare same for filing (.1) Coordinate service
                                                   for same (.1)
 06/18/20      D. Trevino       0.2          35.00 Prepare for filing various OCP declarations and
                                                   coordinate service for same.
 06/22/20      J. Wertz         0.2      120.00 Review notice of additional ordinary course
                                                professional prepared by D. Trevino prior to
                                                filing same (.1); correspond with KE with
                                                respect to same (.1)
 06/22/20      D. Trevino       0.5          87.50 Draft Fifth Notice of Additional OCP List and
                                                   circulate to J. Wertz (.3) Prepare same for filing
                                                   (.1) Coordinate service for same (.1)



                                        16
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 17 of 30




 Date          Timekeeper      Hours    Amount                        Description
 06/22/20      D. Trevino         0.2          35.00 Review and prepare for filing an additional OCP
                                                     Declaration (.1) Coordinate service for same (.1)

 Total Business Operations        4.9    $ 2,102.50
 Employee Benefits/Pensions:
 06/24/20      J. Wertz           0.6       360.00 Review employee program motion and proposed
                                                   order for conformity with local rules prior to
                                                   filing same (.5); correspond with Stretto to
                                                   arrange for late service (.1).
 06/24/20      K. Gradney         0.2          37.00 Prepare for filing key incentive program motion
                                                     (.1); coordinate service of same with noticing
                                                     agent (.1).
 06/25/20      J. Wertz           0.3       180.00 Correspondence with KE team concerning
                                                   witness and exhibit list filing for KERP motion.
 06/26/20      J. Wertz           0.5       300.00 Correspond with KE team concerning witness
                                                   and exhibit list for hearing on KERP motion (.2);
                                                   prepare draft of same and circulate to KE team
                                                   (.3).
 06/26/20      J. Wertz           0.1          60.00 Coordinate entry of electronic appearances for
                                                     hearing on KERP.
 06/26/20      K. Gradney         0.2          37.00 Prepare for filing witness and exhibit list for
                                                     KERP motion (.1); coordinate service of same
                                                     (.1).
 06/26/20      K. Gradney         0.5          92.50 Attend hearing on Debtors’ KERP motion.
 Total Employee                   2.4    $ 1,066.50
 Benefits/Pensions
 Financing/Cash Collections:
 06/10/20      J. Wertz           0.2       120.00 Correspond with W. Fogelberg concerning
                                                   correspondence from D. Stecker relating to
                                                   financing order.
 06/11/20      J. Wertz           0.4       240.00 Prepare witness and exhibit list for final cash
                                                   collateral hearing (.3); correspond with KE team
                                                   concerning same (.1).
 06/15/20      J. Wertz           0.4       240.00 Correspond with KE team concerning certificate
                                                   of counsel with respect to cash collateral prior to
                                                   filing same.


                                          17
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 18 of 30




 Date          Timekeeper     Hours      Amount                         Description
 06/16/20      J. Wertz          0.5        300.00 Assist with preparation of notice of cancellation
                                                   of cash collateral hearing and correspondence
                                                   with chambers concerning same.
 06/16/20      K. Gradney        0.2            37.00 Prepare for filing the notice of cancellation of
                                                      hearing on final DIP order (.1) coordinate
                                                      service of same with noticing agent (.1).

 Total Financing/Cash            1.7       $ 937.00
 Collections
 Claims Administration and Objections:
 06/02/20      M. Cavenaugh      3.7       2,775.00 Review and analyze recent demands from
                                                    JAMEX in the context of the proposed
                                                    restructuring transaction and provide advice to
                                                    advisor teams re same.
 06/04/20      M. Cavenaugh      3.2       2,400.00 Analyze 9019 strategies (.9); review and revise
                                                    presentation materials re same (2.3).
 06/05/20      M. Cavenaugh      3.7       2,775.00 Analyze 9019 strategies (1.4); review and revise
                                                    presentation materials re same (2.3).
 06/09/20      M. Cavenaugh      3.4       2,550.00 Review and analyze BNN Tallgrass agreements
                                                    in connection with restructuring strategy.
 06/10/20      M. Cavenaugh      4.2       3,150.00 Review and analyze BNN Tallgrass agreements
                                                    in connection with restructuring strategy.
 06/11/20      M. Cavenaugh      4.7       3,525.00 Review and analyze BNN Tallgrass agreements
                                                    in connection with restructuring strategy.
 06/12/20      M. Cavenaugh      5.2       3,900.00 Continue review and analyze BNN Tallgrass
                                                    agreements in connection with restructuring
                                                    strategy.
 06/15/20      M. Cavenaugh      4.8       3,600.00 Develop litigation strategy related to BNN
                                                    Tallgrass agreements in the context of the
                                                    chapter 11 restructuring.
 06/16/20      M. Cavenaugh      6.8       5,100.00 Continue to review and analyze BNN Tallgrass
                                                    agreements and develop litigation strategy.
 06/17/20      M. Cavenaugh      4.2       3,150.00 Continue to review and analyze BNN Tallgrass
                                                    agreements and develop litigation strategy.
 06/18/20      M. Cavenaugh      7.2       5,400.00 Assist in preparation of key litigation pleadings
                                                    in connection with rejection strategy.


                                           18
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 19 of 30




 Date          Timekeeper      Hours    Amount                         Description
 06/19/20      M. Cavenaugh       6.4      4,800.00 Assist in preparation of key litigation pleadings
                                                    in connection with rejection strategy.

 Total Claims Administration     57.5   $ 43,125.00
 and Objections
 Plan and Disclosure Statement (including Business Plan):
 06/03/20      K. Gradney         0.2           37.00 Prepare for filing notice of reset of hearing on
                                                      approval of disclosure statement (.1); coordinate
                                                      service of same with noticing agent (.1).
 06/05/20      J. Wertz           0.1           60.00 Review correspondence to Texas Comptroller
                                                      concerning unclaimed property objection and
                                                      demand.
 06/05/20      J. Wertz           0.4        240.00 Review EJS objection to confirmation of the
                                                    plan.
 06/12/20      V. Polnick         0.2        102.00 Review the Notice of Reset Disclosure
                                                    Statement Hearing.
 06/12/20      V. Polnick         0.2        102.00 Communication with K&E regarding Revised
                                                    Notice of Reset Disclosure Statement Hearing.
 06/12/20      K. Gradney         0.3           55.50 Revise notice of reset of disclosure statement
                                                      hearing notice to incorporate electronic
                                                      appearance procedures (.2); circulate same for
                                                      approval (.1)
 06/17/20      J. Wertz           0.2        120.00 Correspond with W. Fogelberg concerning
                                                    witness and exhibit list for hearing on approval
                                                    of disclosure statement.
 06/18/20      J. Wertz           0.2        120.00 Review witness and exhibit list for hearing on
                                                    approval of disclosure statement prior to filing
                                                    same (.1); correspond with C. Koenig
                                                    concerning same (.1).
 06/18/20      K. Gradney         0.3           55.50 Prepare for filing Debtors' witness and exhibit
                                                      list for hearing on Debtors' disclosure statement
                                                      motion (.1); compile exhibits for same (.2).
 06/19/20      J. Wertz           0.1           60.00 Review notice of reset of disclosure statement
                                                      prior to filing of same.
 06/19/20      D. Trevino         0.3           52.50 Draft Notice of hearing on Disclosure Statement
                                                      and circulate to team.



                                           19
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 20 of 30




 Date          Timekeeper    Hours    Amount                        Description
 06/19/20      D. Trevino       0.2          35.00 Prepare for filing the Notice of Hearing on
                                                   Disclosure Statement (.1) Coordinate service for
                                                   same (.1)
 06/24/20      J. Wertz         0.2      120.00 Correspond with KE team concerning witness
                                                and exhibit list for hearing on approval of
                                                disclosure statement (.1); review same prior to
                                                filing (.1).
 06/26/20      J. Wertz         0.3      180.00 Telephone conference with C. Koenig
                                                concerning reset of disclosure statement (.1);
                                                review draft notice of same (.1); correspond with
                                                C. Koenig in advance of filing same (.1).
 06/26/20      D. Trevino       0.2          35.00 Review and prepare for filing the Notice of
                                                   Reset Hearing on Disclosure Statement (.1)
                                                   Coordinate for filing (.1)
 06/26/20      K. Gradney       0.2          37.00 Prepare notice of reset of disclosure statement
                                                   hearing.
 06/29/20      J. Wertz         0.1          60.00 Correspond with C. Koenig concerning
                                                   appearances for hearing on approval of
                                                   disclosure statement.
 06/29/20      J. Wertz         0.1          60.00 Review agenda for hearing on approval of
                                                   disclosure statement prior to filing same.
 06/29/20      J. Wertz         0.1          60.00 Correspond with KE team concerning potential
                                                   confirmation dates.
 06/29/20      J. Wertz         0.4      240.00 Correspond with G. Pesce concerning of plan
                                                and disclosure statement.
 06/29/20      D. Trevino       0.2          35.00 Review and file the Notice of Revised
                                                   Disclosure Statement (.1) Coordinate service for
                                                   same (.1)
 06/30/20      E. Freeman       0.6      465.00 Attention to disclosure statement matters.
 06/30/20      K. Peguero       1.4      805.00 Attend DS hearing




                                        20
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 21 of 30




 Date          Timekeeper      Hours    Amount                        Description
 06/30/20      J. Wertz           3.6     2,160.00 Coordinate entry of appearances for hearing on
                                                   approval of disclosure statement (.1); correspond
                                                   with G. Pesce concerning confirmation date (.2);
                                                   correspond with C. Koenig concerning filing of
                                                   amended DS and plan and updated proposed DS
                                                   order (.2); review redlined version of plan and
                                                   disclosure statement for compliance with local
                                                   procedure prior to filing same (.6); coordinate
                                                   service with Stretto of same (.2) review proposed
                                                   revised disclosure statement order prior to filing
                                                   same (.5); attendance at hearing on approval of
                                                   disclosure statement (1.1); correspond with KE
                                                   team concerning updated disclosure statement
                                                   order following hearing (.1) review same for
                                                   consistency with ruling prior to filing same (.5).
 06/30/20      V. Anaya           1.5       765.00 Attend disclosure statement hearing.
 06/30/20      V. Argeroplos      0.6       267.00 Prepare for and attend telephonic and video
                                                   hearing on disclosure statement motion.
 06/30/20      V. Polnick         1.5       765.00 Attended disclosure statement hearing.
 06/30/20      K. Gradney         0.3          55.50 Prepare for filing revised disclosure statement
                                                     and redline and revised plan and redline (.1);
                                                     contacting noticing agent regarding same (.1)
                                                     prepare for filing revised order granting
                                                     disclosure statement motion (.1).
 06/30/20      K. Gradney         1.5       277.50 Attend contested hearing on approval of
                                                   disclosure statement.
 06/30/20      K. Gradney         0.2          37.00 Prepare for filing the revised order approving
                                                     Debtors' disclosure statement (.1); contact
                                                     chambers regarding same (.1).

 Total Plan and Disclosure       15.7    $ 7,463.50
 Statement (including
 Business Plan)

 Total Fees                                                                                $95,452.50




                                          21
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 22 of 30




                                       EXHIBIT D

  DETAILED RECORD OF FEES FOR FEE PERIOD AS CONFLICTS COUNSEL TO
                           THE DEBTORS


 Date          Timekeeper    Hours      Amount                         Description

 Case Administration:
 06/24/20      R. Howell         0.3        199.50 Revise scheduling order and correspondence
                                                   regarding the same.
 06/24/20      K. Gradney        0.2           37.00 Prepare for filing certificate of service upon
                                                     Defendant of Complaint
 06/25/20      A. Baird          0.5        512.50 Review correspondence regarding scheduling
                                                   issue on motions.
 06/25/20      V. Anaya          0.2        102.00 Review scheduling order issues.
 06/28/20      R. Howell         0.1           66.50 Follow-up correspondence with BNN's counsel
                                                     regarding scheduling order.

 Total Case Administration       1.3      $ 917.50
 Assumption/Rejection of Leases and Contracts:
 06/10/20      M. Pearson        0.4        350.00 Telephone conference with R. Howell regarding
                                                   review of water agreement.
 06/10/20      R. Howell         3.6      2,394.00 Review and analyze draft complaint, summary
                                                   judgment motion, rejection motion, and
                                                   declaration and calls and correspondence
                                                   regarding the same (2.4); conference call
                                                   regarding leading adversary action related to the
                                                   water agreements (0.4); attention to information
                                                   requested by Whiting (0.8).
 06/11/20      A. Baird          2.8      2,870.00 Preliminary analysis of memorandum on water
                                                   contract and issues raised thereby.
 06/11/20      M. Pearson        1.5      1,312.50 Review and analysis of Water Purchase
                                                   Agreement and Water Gathering Agreement (.6);
                                                   research of applicable case law (.9)
 06/11/20      R. Howell         1.7      1,130.50 Attention to case strategy (0.7); calls and
                                                   correspondence regarding pleadings and
                                                   midstream water issues (0.4); initial analysis
                                                   regarding Colorado water law reflected in the
                                                   pleadings (0.6).


                                          22
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 23 of 30




 Date          Timekeeper    Hours    Amount                      Description
 06/12/20      R. Howell        0.6      399.00 Correspondence and calls with KE and JW teams
                                                regarding underlying contracts related to the
                                                rejection pleadings.
 06/14/20      M. Pearson       3.3     2,887.50 Continued review and analysis of Water
                                                 Agreements in connection with covenant running
                                                 with land issues (1.0); research regarding recent
                                                 applicable bankruptcy court decisions (1.5);
                                                 review of revised pleadings received from R.
                                                 Howell (.5) telephone conference with R.
                                                 Howell regarding comments (.3).
 06/14/20      R. Howell        0.3      199.50 Correspondence regarding litigation strategy.
 06/15/20      A. Baird         1.9     1,947.50 Review motion to reject, preliminary draft of
                                                 MSJ and certain provisions of the applicable
                                                 contracts.
 06/15/20      M. Pearson       3.4     2,975.00 Continued analysis of covenant running with the
                                                 land issues in Water Agreements (1.4);
                                                 continued review of recent bankruptcy court
                                                 precedents (2.0)
 06/16/20      A. Baird         2.5     2,562.50 Review contracts and case law to prepare for
                                                 meeting with client on rejection issues.
 06/16/20      M. Pearson       0.8      700.00 Continued analysis of covenant running with the
                                                land issues related to Water Agreement.
 06/16/20      R. Howell        0.2      133.00 Confer with A. Baird regarding summary
                                                judgment pleadings.
 06/16/20      J. Lotay         4.5     2,925.00 Work through, review, and identify issues in
                                                 connection with the Motion for Summary
                                                 Judgment for Whiting Oil & Gas Corporation;
                                                 particular attention paid to issues and
                                                 considerations related to scope of dedication
                                                 language under each of the Produced Water
                                                 Gathering and Disposal Agreement and a Water
                                                 Commitment Agreement; designation of
                                                 produced water and freshwater, and
                                                 considerations related to touch and concern and
                                                 privity of estate.
 06/16/20      Y. Tang          1.3      500.50 Verify and revise citations to Produced Water
                                                Agreement, Amendment to Produced Water
                                                Agreement, and Water Commitment Agreement
                                                in Plaintiff's Motion for Summary Judgment.

                                        23
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 24 of 30




 Date          Timekeeper    Hours    Amount                      Description
 06/17/20      A. Baird         2.1     2,152.50 Call with Whiting personnel regarding rejection
                                                 issues (.5); team call and email correspondence
                                                 to client re settlement considerations (.2); review
                                                 economics of water deal furnished by client (1.2)
                                                 and email correspondence with M. Pearson
                                                 regarding analysis of contractual provisions (.2).
 06/17/20      M. Pearson       3.1     2,712.50 Continued review and analysis of Water
                                                 Agreements in connection with CRWTL issues
                                                 (1.1); review of recent bankruptcy court
                                                 decisions related thereto in preparation for
                                                 Thursday call (2.0).
 06/17/20      R. Howell        5.4     3,591.00 Revise pleadings and research regarding the
                                                 same.
 06/17/20      J. Lotay         1.8     1,170.00 Finalize revisions to the Motion for Summary
                                                 Judgment for Whiting Oil & Gas Corporation
                                                 (1.7); circulate same to Richard Howell for
                                                 review and consideration (.1).
 06/17/20      Y. Tang          1.2      462.00 Revise citations in Motion for Summary
                                                Judgment.
 06/18/20      A. Baird         2.9     2,972.50 Review memo on case issues and call with M.
                                                 Pearson re interpretation of contract provisions
                                                 and relevant law (1.4); emails with team on work
                                                 needed to be done in connection with filings (.5);
                                                 review draft of summary judgment motion and
                                                 review summary of relevant case law (1.0).
 06/18/20      M. Pearson       5.3     4,637.50 Preparation of email to A. Baird, M. Cavanaugh,
                                                 R. Howell regarding CRWTL analysis of Water
                                                 Agreements (2.8); extended conference call with
                                                 A. Baird, M. Cavanaugh, R. Howell to discuss
                                                 issues raised in email (1.1); multiple email
                                                 exchanges with A. Baird, M. Cavanaugh, R.
                                                 Howell, L. Gilman regarding additional research
                                                 issues (1.4)




                                        24
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 25 of 30




 Date          Timekeeper    Hours    Amount                      Description
 06/18/20      R. Howell        5.1     3,391.50 Revise pleadings (3.4); correspondence and calls
                                                 with Whiting team and JW team regarding
                                                 rejection and adversary pleadings (0.2); analysis
                                                 regarding questions raised by M. Pearson and A.
                                                 Baird and consider strategy and potential
                                                 additional research needed regarding Colorado
                                                 water law (0.3); revise pleadings to incorporate
                                                 changes from Whiting (0.5); calls and
                                                 correspondence with L. Gilman and A. Baird
                                                 regarding research issues (0.4); review and
                                                 analyze new transaction documents forwarded
                                                 by S. Regan (0.3).
 06/18/20      J. Lotay         0.8      520.00 Work through and review issues in connection
                                                with that certain Transfer, Purchase and Sale
                                                Agreement, dated Dec. 16, 2015, by and among
                                                BNN Western, LLC, BNN Redtail, LLC, and
                                                Whiting Oil and Gas Corporation (.7);
                                                correspondence to and from Sarah Donnell at
                                                Kirkland & Ellis regarding same (.1).
 06/18/20      G. Graham        1.0      510.00 Call with L. Freeman and M. Cavenaugh to
                                                discuss water issue in Whiting (.3); review
                                                emails related to same (.3); review draft MSJ
                                                related to same (.2); review and analyze article
                                                on Colorado water law (2).
 06/19/20      A. Baird         3.2     3,280.00 Review case on covenants (1.1); review and
                                                 comment on draft of motion and exhibits (.9);
                                                 team call on litigation strategy (.4); review
                                                 additional contract provisions (.6); call with M.
                                                 Pearson re work needed for motions (.4); emails
                                                 with team re same (.2).
 06/19/20      M. Pearson       2.4     2,100.00 Review of emails in advance of call with client
                                                 (.4); participation in extended conference call
                                                 with co-counsel regarding issues related to
                                                 summary judgement motion (.9); coordination
                                                 with A. Baird regarding manner of proceeding
                                                 (.3); email to L. Larsen regarding Colorado
                                                 water law issues (.3); review reply to multiple
                                                 subsequent email exchanges with JW trial team
                                                 regarding summary judgement motion (.5).




                                        25
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 26 of 30




 Date          Timekeeper    Hours    Amount                      Description
 06/19/20      L. Gilman        8.1     5,062.50 Legal research regarding characterization of
                                                 nature of ownership of water right under
                                                 Colorado law to determine whether water right
                                                 can ever properly be characterized as touching
                                                 and concerning the land for purposes of rejection
                                                 motion (5.2); revise memorandum regarding
                                                 same (1.5); email correspondence with B.Rhem
                                                 and L.Dougal regarding nature of water rights
                                                 and characterization of property right thereto
                                                 (.4); telephone conference with L.Dougal
                                                 regarding same (.4); email correspondence with
                                                 A.Baird, R.Howell, J.Lotay, M.Pearson,
                                                 M.Cavenaugh, and G.Graham regarding research
                                                 (.6).
 06/19/20      R. Howell        2.5     1,662.50 Analysis and research regarding water
                                                 agreements and Colorado law (1.6);
                                                 correspondence with Whiting team regarding
                                                 pleading timing and strategy issues; revise
                                                 summary judgment motion (0.7); coordinate JW
                                                 team research and due diligence activities (0.2).
 06/19/20      J. Lotay         1.5      975.00 Conference call between the Kirkland & Ellis
                                                and Jackson Walker working groups discussing
                                                and working through status of filing of the
                                                complaint and motion for summary judgment
                                                and working through issues regarding status of
                                                water as it relates to the dedication language in
                                                each of the Produced Water Gathering and
                                                Disposal Agreement and a Water Commitment
                                                Agreement (.8); continue working through and
                                                reviewing that certain Transfer, Purchase and
                                                Sale Agreement, dated Dec. 16, 2015, by and
                                                among BNN Western, LLC, BNN Redtail, LLC,
                                                and Whiting Oil and Gas Corporation with
                                                particular attention paid to issues regarding
                                                scope of asset transfer regarding the produced
                                                water and fresh water gathering systems. (.7)
 06/19/20      B. Rhem          0.4      250.00 Telephone conference re: litigation strategy with
                                                respect to the plan.




                                        26
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 27 of 30




 Date          Timekeeper    Hours    Amount                      Description
 06/19/20      G. Graham        6.5     3,315.00 Review and analyze complaint and motion for
                                                 summary judgment (1.3); research CO water
                                                 statutes (1.2); review relevant case law regarding
                                                 same (1.1); review and analyze bankruptcy cases
                                                 on covenants running with the land (1.5); call
                                                 with team regarding arguments (.5); draft notes
                                                 on relevant bankruptcy case law (.9).
 06/19/20      V. Anaya         0.4      204.00 Call regarding litigation issues.
 06/19/20      Y. Tang          1.1      423.50 Compare the definition of Dedicated Lands
                                                under the Produced Water Agreement and Water
                                                Commitment Agreement with the Dedicated
                                                Acreage definition in the Transfer, Purchase and
                                                Sale Agreement.
 06/20/20      L. Gilman        9.3     5,812.50 Continue legal research regarding
                                                 characterization of nature of ownership of water
                                                 right under Colorado law to determine whether
                                                 water right can ever properly be characterized as
                                                 touching and concerning the land for purposes of
                                                 rejection motion (4.6); revise memorandum
                                                 regarding same (3.8); email correspondence with
                                                 A.Baird, R.Howell, J.Lotay, M.Pearson,
                                                 M.Cavenaugh, and G.Graham regarding research
                                                 on water rights as usufructuary rather than real
                                                 property rights (.9).
 06/20/20      R. Howell        1.7     1,130.50 Research and analysis regarding water
                                                 agreements and Colorado law and attention to
                                                 revising pleadings.
 06/21/20      A. Baird         0.5      512.50 Review revised motion and email
                                                correspondence to team re same.




                                        27
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 28 of 30




 Date          Timekeeper    Hours    Amount                      Description
 06/21/20      L. Gilman        7.7     4,812.50 Legal research regarding characterization of
                                                 nature of ownership of water right under
                                                 Colorado law to determine whether water right
                                                 can ever properly be characterized as touching
                                                 and concerning the land for purposes of rejection
                                                 motion (4.5); revise memorandum regarding
                                                 same (1.8); email correspondence with A.Baird,
                                                 R.Howell, J.Lotay, M.Pearson, M.Cavenaugh,
                                                 and G.Graham regarding potential revisions to
                                                 motion to reject water contracts in light of
                                                 characterization of property right (.6); revise
                                                 complaint and motion for summary judgment on
                                                 water contracts as subject to rejection in light of
                                                 same (.8).
 06/21/20      R. Howell        6.1     4,056.50 Revise all pleadings and correspondence and
                                                 research related to same.
 06/21/20      J. Lotay         1.9     1,235.00 Work through and review the latest revisions to
                                                 the Motion for Summary Judgment by Whiting
                                                 Oil & Gas Corporation (.8); particular attention
                                                 paid to issues and provisions regarding
                                                 characterization of water as a personal property
                                                 under Colorado law (.8).
 06/22/20      A. Baird         3.4     3,485.00 Review memo on covenants and attention to
                                                 revised motions, complaint and declaration, and
                                                 to covenant issues and arguments.
 06/22/20      L. Gilman        1.8     1,125.00 Review and analysis of motion for summary
                                                 judgment and citations to prepare for filing (1.7);
                                                 email correspondence with R.Howell regarding
                                                 same (.1).
 06/22/20      R. Howell       10.8     7,182.00 Revise, finalize, and file complaint, MSJ,
                                                 rejection motion, exhibits, and motions to seal
                                                 and correspondence regarding the same.
 06/22/20      J. Lotay         2.5     1,625.00 Revise the Motion for Summary Judgment by
                                                 Whiting Oil & Gas Corporation with particular
                                                 attention paid to issues and provisions regarding
                                                 scope of dedication language under the Water
                                                 Agreement and characterization of water as a
                                                 personal property under Colorado law (2.4);
                                                 correspondence to and from Richard Howell and
                                                 Luke Gillman regarding same (.1).


                                        28
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 29 of 30




 Date          Timekeeper    Hours    Amount                       Description
 06/22/20      V. Anaya         7.4     3,774.00 Review and revise rejection motion (1.3);
                                                 Review declaration (1.0); Draft motions to seal
                                                 (1.4); Review and revise complaint (2.8);
                                                 Finalize all pleadings for filing (0.9).
 06/22/20      K. Gradney       4.0      740.00 Prepare for filing redacted complaint, motion to
                                                seal, motion for summary judgment (2.9);
                                                multiple email correspondence and
                                                communications with counsel regarding same
                                                (.3); prepare unredacted service copies upon
                                                parties to NDA (.2); prepare service copies to
                                                client (.2); coordinate service of pleadings filed
                                                in main case with noticing agent (.1); prepare
                                                request for issuance of summons (.2); contact
                                                clerk of the court regarding same (.1).
 06/23/20      A. Baird         1.9     1,947.50 Email correspondence with team regarding MSJ
                                                 and procedural schedule (.2); review certain
                                                 contract provisions in connection with motions
                                                 (1.7).
 06/23/20      R. Howell        1.9     1,263.50 Correspondence with BNN's counsel regarding
                                                 pleadings and deadlines (0.4); confer regarding
                                                 scheduling order (0.2); prepare for and
                                                 participate in contract renegotiation call (1.3).
 06/23/20      V. Anaya         0.8      408.00 Begin drafting scheduling order.
 06/23/20      K. Gradney       0.3          55.50 Prepare scheduling order for newly filed
                                                   adversary against BNN Western.
 06/24/20      A. Baird         2.7     2,767.50 Correspondence with team regarding additional
                                                 covenant arguments and analysis of same.
 06/24/20      J. Lotay         0.9      585.00 Work through issues regarding purchase price
                                                for the gathering system pursuant to the
                                                Transfer, Purchase and Sale Agreement, dated
                                                Dec. 16, 2015, by and among BNN Western,
                                                LLC, BNN Redtail, LLC, and Whiting Oil and
                                                Gas Corporation; additional review of issues
                                                regarding recovery of minimum volume
                                                commitment fees recovered by BNN.




                                        29
26265771v.2 002715/00003
        Case 20-32021 Document 755 Filed in TXSB on 08/31/20 Page 30 of 30




 Date          Timekeeper     Hours    Amount                      Description
 06/25/20      R. Howell         1.1       731.50 Correspondence regarding summary judgment
                                                  pleadings and scheduling order (0.5); confer with
                                                  M. Cavenaugh and G. Pesce regarding proposed
                                                  schedule (0.1); revise scheduling order to
                                                  incorporate changes and send the proposed
                                                  schedule to BNN's counsel (0.2); confer with S.
                                                  Regan and M. Liebman regarding disclosures
                                                  and discovery related to the rejection motion
                                                  (0.3).
 06/26/20      A. Baird          1.9     1,947.50 Work on issues relating to motion to reject BNN
                                                  contract and interplay between contract language
                                                  and certain legal arguments.
 06/29/20      R. Howell         1.3       864.50 Calls, analysis, and correspondence regarding
                                                  voting stipulation and attend conference call
                                                  with Whiting team regarding the same (1.1);
                                                  correspondence with BNN's counsel; to confer
                                                  regarding scheduling (0.1); consider next steps
                                                  and potential discovery issues (0.1).
 06/30/20      A. Baird          0.6       615.00 Call with opposing counsel (.4); follow-up call
                                                  with R. Howell re same (.2).
 06/30/20      R. Howell         0.8       532.00 Correspondence and calls regarding scheduling
                                                  dispositive motion and confirmation date (0.2);
                                                  call with BNN's counsel regarding summary
                                                  judgment motion and motion to reject and next
                                                  steps (0.3); follow-up correspondence regarding
                                                  the same (0.3).

 Total Assumption/Rejection    154.9 $ 109,886.50
 of Leases and Contracts
Total Fees                                                                              $110,804.00




                                         30
26265771v.2 002715/00003
